DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 and 10-15 in the reply filed on 4 Nov. 2022 is acknowledged.  
The traversal is on the ground(s) that the inventions of Groups I and II share a technical feature. This is not found persuasive because the Groups lack the same or corresponding special technical features. In other words, the features shared by the Groups are taught by the prior art. See PCT Rule 13.2. 
Applicant further argues that there is no search and/or examination burden. The argument is moot as a search and/or examination burden is not a requirement in a PCT national stage restriction.
Applicant further argues that Takahashi does not teach the water retaining structure, water retaining portion, the water retaining structure and water tank assembly being split, and the water retaining portion configured to collect water flowing down the mist outlet tube. Examiner disagrees. Takahashi teaches the water retaining structure (structure comprising atomizer 10), water retaining portion (portion comprising water 18), the water retaining structure and water tank assembly (tank assembly above valve 61) being split (via valve 61), and the water retaining portion configured to collect water flowing down the mist outlet tube (tube 57) (where the portion sits below the mist outlet tube and would collect any water flowing down by gravity).
Applicant further argues that in the art of humidifier technology the water retaining structure and the water tank assembly are often integrally formed. The argument is not commensurate in scope with the claims and therefore moot.
Applicant argues that separate design of the water retaining structure and the water tank assembly is not described or suggested in known art. Examiner disagrees. Takahashi teaches separate design of the water retaining structure (structure comprising atomizer 10) and the water tank assembly (tank assembly comprising valve 61).
Applicant argues that the water retaining structure of claim 1 is conveniently wielded and installed. The argument is not commensurate in scope with the claims and therefore moot.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two plate-like structures” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “deflection portion” of claim 2 does not have antecedent basis in the specification.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the retaining structure”. The limitations should recite “the water retaining structure to be consistent throughout the claims.
Appropriate correction is required.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are interpreted under 112f:
“mist collecting portion” of claim 1 with the generic placeholder “portion”, the function of mist collecting, and no structural modifier; the specification does not clearly provide the limitation’s structure.
“water retaining portion” of claim 1 with the generic placeholder “portion”, the function of water retaining, and no structural modifier; the specification does not clearly provide the limitation’s structure.
“flow guiding portion” of claim 1 with the generic placeholder “portion”, the function of flow guiding, and no structural modifier; the specification does not clearly provide the limitation’s structure.
“clamping block structure” of claim 11 with the generic placeholder “structure”, the function of clamping, and no structural modifier; the specification does not clearly provide the limitation’s structure.
“guide structure” of claim 12 with the generic placeholder “structure”, the function of guiding, and no structural modifier; the specification does not clearly provide the limitation’s structure.
“positioning structure” of claim 12 with the generic placeholder “structure”, the function of positioning, and no structural modifier; the specification does not clearly provide the limitation’s structure.



This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“water tank assembly” in claim 1; the term “tank” provides sufficient structure.
“installation structure” in claim 1; the limitation does not contain a function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.






Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an installation structure”. The limitation is unclear as to the structure of the limitation. Therefore the meets and bounds of the claim is unclear.
Claims 2-8 and 10-15 depend upon claim 1.
Claim 2 recites the limitation "the deflection portion". There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “there are at lest two plate-like structures”. It is unclear if the two structures are related to the “curved or bent plate-like structure” of claim 6.
Claim 14 recites “a structure”. The limitation is unclear as to the structure of the limitation. Therefore the meets and bounds of the claim is unclear.
Claim 15 recites “wherein the water retaining structure is an integrated structure”. The limitation is unclear as to the structure of the water retaining structure being an integrated structure. Therefore the meets and bounds of the claim is unclear.


The claim limitations:
“mist collecting portion” of claim 1;
“water retaining portion” of claim 1;
“flow guiding portion” of claim 1;
“clamping block structure” of claim 11;
“guide structure” of claim 12; and
“positioning structure” of claim 12
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. CN207855995 published 14 Sep. 2018 and filed 13 Sep. 2017 as translated by EPO (hereafter Lin).

Regarding claim 1, Lin teaches a water retaining structure (structure comprising 4 in Fig 1), disposed on a bottom surface of a water tank assembly (where the bottom surface of a water tank assembly is not a positively recited element because the claim is directed to the water retaining structure and the water tank assembly is not part of the water retaining structure; see MPEP §2115), wherein, the water retaining structure and the water tank assembly are split (where the bottom surface of a water tank assembly is not a positively recited element because the claim is directed to the water retaining structure and the water tank assembly is not part of the water retaining structure; see MPEP §2115; further where the water retaining structure is fed water from outside and thus are separate), the water retaining structure comprises a mist collecting portion (4 and portions of 2 highlighted below) and a water retaining portion (3), the mist collecting portion is formed into a mist collecting space (space between 3 and 2), the mist collecting space is communicated with a mist outlet tube (1 in Fig 1; where the mist outlet tube is not positively recited; see MPEP §2115) in the water tank assembly, and the water retaining portion is configured to collect water flowing down from the mist outlet tube (where the water retaining portion is directly below the mist outlet tube and thus would be fully capable of performing the function of collecting water, see MPEP §§ 2114, 2115, 2173.05(g)); and wherein the retaining structure further comprises an installation structure (structure connecting to outlet tube 1), wherein the installation structure is detachably connected with the water tank assembly (where one of ordinary skill would recognize the two portions would be able to be detached).

Regarding claim 2, Lin teaches all the limitations of claim 1. Lin further teaches wherein the water retaining structure (3 in Fig 1) further comprises a flow guiding portion (vertical portions at the bottom of the structure 3), wherein the flow guiding portion is used for guiding water mist (where the structure is fully capable of performing the function of guiding mist, see MPEP §§ 2114, 2115, and 2173.05(g)), and the water retaining portion is connected with the deflection portion (sloped portion of the structure 3 above the vertical portion and below the horizontal top portion).

Regarding claims 12-13, Lin teaches all the limitations of claim 2. Lin further teaches wherein the water retaining structure further comprises a guide structure (labeled below), the guide structure is disposed on the mist collecting portion (where the guide structure is disposed on and connecting the misting collection portion 4 and the water retaining portion 3), wherein the guide structure (labeled below) comprises a plate-like structure (as shown in Fig 1) formed at the edge (labeled below) of the mist collecting portion.
[AltContent: arrow][AltContent: textbox (Guide structure)][AltContent: textbox (Guide structure)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. JP2016080336 published 16 May. 2016 as translated by EPO (hereafter Hozumi).

Regarding claim 1, Hozumi teaches a water retaining structure (structure comprising 24 in Fig 1), disposed on a bottom surface of a water tank assembly (where the bottom surface of a water tank assembly is not a positively recited element because the claim is directed to the water retaining structure and the water tank assembly is not part of the water retaining structure; see MPEP §2115), wherein, the water retaining structure and the water tank assembly are split (where the bottom surface of a water tank assembly is not a positively recited element because the claim is directed to the water retaining structure and the water tank assembly is not part of the water retaining structure; see MPEP §2115; further where the water retaining structure is fed by tank 12 and thus are separate), the water retaining structure comprises a mist collecting portion (21/22/23/27) and a water retaining portion (24), the mist collecting portion is formed into a mist collecting space (space above portion 24), the mist collecting space is communicated with a mist outlet tube (30; where the mist outlet tube is not positively recited; see MPEP §2115) in the water tank assembly, and the water retaining portion is configured to collect water flowing down from the mist outlet tube (where the water retaining portion is directly below the mist outlet tube and thus would be fully capable of performing the function of collecting water, see MPEP §§ 2114, 2115, 2173.05(g)).
Hozumi does not teach wherein the retaining structure further comprises an installation structure, wherein the installation structure is detachably connected with the water tank assembly.
MPEP §2144.04 V C states that “The court held that ‘if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.’” Thus, making the mist outlet tube (30 of Hozumi) separable from the water retaining structure (with the top of the water retaining structure connected to the mist outlet tube 30 via fan 26 of Hozumi) would have been obvious to one of ordinary skill in the art before the effective filing date, for instance to obtain access to the water retaining portion 24 for cleaning or maintenance or to obtain access to the fan 26 for cleaning or maintenance.
The modification would have resulted in wherein the retaining structure further comprises an installation structure, wherein the installation structure is detachably connected with the water tank assembly.

Regarding claim 2, Hozumi teaches all the limitations of claim 1. Hozumi further teaches wherein the water retaining structure further comprises a flow guiding portion (tube portion between top 27 and fan 26), wherein the flow guiding portion is used for guiding water mist (as shown in Fig 1 where mist flows through the flow guiding portion, and the water retaining portion is connected with the deflection portion (24a).

Regarding claim 3, Hozumi teaches all the limitations of claim 1. Hozumi further teaches wherein the flow guiding portion is configured as a tubular structure (as shown in Fig 1) that is communicated with the mist outlet tube (via fan 26), the water retaining portion is connected (connected via motor 23) to an end portion (26) of the tubular structure, and a passage (space between retaining portion 24 and flow guiding portion) through which the water mist flows is formed between the water retaining portion and the tubular structure

Regarding claim 4, Hozumi teaches all the limitations of claim 3. Hozumi further teaches wherein the water retaining portion is configured as an annular plate-like structure (as shown in Fig 1; ¶10).

Regarding claim 5, Hozumi teaches all the limitations of claim 4. Hozumi further teaches wherein the annular plate-like structure is configured as a structure with a taper (as shown in Fig 1; ¶10).

Regarding claim 6, Hozumi teaches all the limitations of claim 1. Hozumi further teaches wherein the mist collecting portion is configured as a curved or bent plate-like structure (27).

Regarding claim 7, Hozumi teaches all the limitations of claim 6. 
Hozumi does not teach wherein there are at least two plate-like structures, the mist collecting space is formed between the at least two plate-like structures.
MPEP §2144.04 V C states that “The court held that ‘if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.’” Thus, making the mist collecting portion (27 of Hozumi) separable into two pieces (two hemispheres) would have been obvious to one of ordinary skill in the art before the effective filing date, for instance to obtain access to the water retaining portion 24 for cleaning or maintenance.
The modification would have resulted in wherein there are at least two plate-like structures, the mist collecting space is formed between the at least two plate-like structures.

Regarding claim 8, Hozumi teaches all the limitations of claim 2. Hozumi further teaches wherein the mist collecting portion is configured as a cylindrical structure (where the mist collecting portion comprises structure 21 which is cylindrical).
Hozumi does not teach the flow guiding portion and the water retaining portion are located inside the cylindrical structure, and an interior of the cylindrical structure forms the mist collecting space.
MPEP §2144.04 IV A states that changes in size/proportion which does not modify the operation of the device does not distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size/proportion of the cylindrical portion (21 of Hozumi) to extend above the fan 26 as a matter of obvious design choice of changing the size/proportion.
The modification would have resulted in the flow guiding portion and the water retaining portion are located inside the cylindrical structure, and an interior of the cylindrical structure forms the mist collecting space.

Regarding claim 10, Hozumi teaches all the limitations of claim 2. Hozumi further teaches wherein the installation structure is formed on the flow guiding portion (where the modification of making the parts separable in claim 1 would have resulted in the installation structure formed on the flow guiding portion to connect to the fan).

Regarding claim 12, Hozumi teaches all the limitations of claim 2. Hozumi further teaches wherein the water retaining structure further comprises a guide structure (shaft between motor 23 and portion 24), the guide structure is disposed on the mist collecting portion (motor 23 portion of the mist collecting portion).

Regarding claim 14, Hozumi teaches all the limitations of claim 12. Hozumi further teaches wherein the positioning structure comprises a structure extending outward at the edge of the flow guiding portion (labelled below).
[AltContent: arrow][AltContent: rect][AltContent: textbox (Positioning structure)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 15, Hozumi teaches all the limitations of claim 12. Hozumi further teaches wherein the water retaining structure is an integrated structure (where the structure is integrated with itself).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi as applied to claim 10 above, and further in view of Mo et al. CN205227653 published 11 May. 2016 as translated by EPO (hereafter Mo).

Regarding claim 11, Hozumi teaches all the limitations of claim 10. 
Hozumi does not teach wherein the installation structure comprises a clamping hook structure formed at an edge of the flow guiding portion or an edge of the mist collecting portion, or an edge of the flow guiding portion and the mist collecting portion, or, the installation structure comprises a clamping block structure formed on a sidewall of the mist collecting portion.
Mo teaches a humidifier (¶2) wherein the installation structure (structure at top end of 3 in Fig 5) comprises a clamping hook structure (structure which fits into space 52) formed at an edge of the flow guiding portion (flow guiding portion 3) in order to provide a seal with quick assembly (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the installation structure (interface between fan and tube between cap 27 fan 26) of Hozumi by incorporating the clamping hook structure (structure which fits into space 52) of Mo in order to provide a seal with quick assembly (¶31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776